Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-7, 9-10, 13-14, 16-20  are allowed.
The following is an examiner’s statement of reasons for allowance.  None of the prior art of record either individually or in combination teach the following:
	 “receiving a first indication that delivery of one or more parcels is not possible to a designated consignee of a primary delivery location; and determining a locker bank location based at least in part on the primary delivery location” 
 	The present invention discloses a system and method for directing one or more parcels to a suitable locker bank location.  The allowable feature of “receiving a first indication that delivery of one or more parcels is not possible to a designated consignee of a primary delivery location; and determining a locker bank location based at least in part on the primary delivery location” is not disclosed by any prior art reference.  The closest prior art, Irwin et al (US 20130166067 Al), discloses a  system, apparatus, and method for use in delivery of items to a storage unit.   The next closest prior art, Templeton et al (US 20100324959 A1), discloses systems and methods for processing shipment status events.  The next closest prior art,  Fitzgibbon (US 20150084750 Al), discloses methods and systems  for controlling appliances using destination information at a location determination device utilized in and around residential property, commercial property and industrial property.  The next closest prior at, Corder et al (US 20140330407 Al) discloses systems and methods for the configuration of locker sizes during installation that can be reconfigured periodically to conform to the packages that arrive at the locker location.  The next closest prior art, Gibson et al (US 20160189466 A1) discloses  a delivery service system that receives a user request to accept an item for delivery, detects user physical characteristics, and provides user access to a storage cell in a selected zone, the zone being selected based on the detected user physical characteristics.  The next closest prior art, Bettez et al (US 20100223127 A1) discloses methods and systems for receiving a parcel to be shipped to a destination via at least one shipment provider. However Irwin, Templeton et al, Fitzgibbon, Corder et al, Gibson et al and Bettez et al all fail to disclose the feature of “receiving a first indication that delivery of one or more parcels is not possible to a designated consignee of a primary delivery location; and determining a locker bank location based at least in part on the primary delivery location”.  This distinct feature has been added to independent claims 1, 10 and 20, and renders them and all claims that depend from them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
July 25, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628